Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 1 of 13 Page ID #:1




     Ross Cornell, Esq. (SBN 210413)
1    LAW OFFICES OF ROSS CORNELL, APC
2
     Email: rc@rosscornelllaw.com
     P.O. Box 1989 # 305
3    Big Bear Lake, CA 92315
     Phone: (562) 612-1708
4    Fax: (562) 394-9556
5    Attorneys of Record for Plaintiff,
6
     Misael Romero

7
                           UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9

10   Misael Romero,                                  Case No. 5:21-cv-892
11
                     Plaintiff,                      COMPLAINT
12

13
                     v.
14

15   JB New Feed Store, Inc.; Jesus R. Berumen
16
     and Does 1-10, inclusive,

17
               Defendants.
18

19
           Plaintiff, Misael Romero, hereby complains and alleges as follows:
20

21
                                  NATURE OF THE ACTION
22
                  1. This is an action seeking to remedy unlawful discrimination by
23
     the Defendants against the Plaintiff in the Defendants’ places of public
24

25
     accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
26   12101, et seq.] (the “ADA”).
27

28                                          -1-
                                          COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 2 of 13 Page ID #:2




1
                                          PARTIES

2                 2. Plaintiff, Misael Romero, is a paraplegic resident of the state of
3    California who requires the use of a wheelchair for mobility purposes and who is
4    therefore a “person with a disability” within the meaning of the ADA and
5    Cal.Government Code § 12926.
6                 3. The Defendants (defined below) discriminates against
7
     People with mobility disabilities in the full and equal enjoyment of the goods,
8
     services, facilities, privileges, advantages, or accommodations on the basis of their
9
     mobility disability at the Subject Property (defined below) in violation of the ADA
10
     [42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                  4. The Defendant’s failure to make reasonable modifications in
12
     policies, practices, or procedures when such modifications are necessary to afford
13

14
     goods, services, facilities, privileges, advantages, or accommodations to

15   individuals with disabilities prevented people with mobility disabilities from
16   enjoying fair and equal access to the Subject Property (defined below) in violation
17   of the ADA [42 U.S.C. § 12182(b)(2)(A)(ii)].
18                5. Defendant, JB New Feed Store, Inc., owns, operates, or leases
19   real property located at 16036 Arrow Blvd, Fontana, CA 92335, also known as San
20   Bernardino County Assessor’s Parcel No. 232-112-24(the “Subject Property”).
21
                  6. Defendant, Jesus R. Berumen, owns, operates, or leases
22
     the Subject Property.
23
                  7. The Subject Property is a commercial facility open to the general
24
     public, is a public accommodation, and is a business establishment insofar as
25
     goods and/or services are made available to the general public thereat. Defendant
26
     Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
27

28                                           -2-
                                           COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 3 of 13 Page ID #:3




1
     names and capacities are unknown to the Plaintiff. When their true names and

2    capacities are ascertained, Plaintiff will amend this complaint by inserting their
3    true names and capacities herein. Plaintiff is informed and believes and thereon
4    alleges that each of the fictitiously named Defendants are responsible in some
5    manner for the occurrences herein alleged, and that the harm to Plaintiff herein
6    alleged were proximately caused by those Defendants.
7

8
                                JURISDICTION AND VENUE
9
                   8. This Court has jurisdiction over the subject matter of this action
10
     pursuant 28 U.S.C. § 1331and28 U.S.C. §§1343(a)(3) and 1343(a)(4) for violations
11
     of the ADA.
12
                   9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
13

14
     based on the fact that the real property that is the subject of this action is located in

15   this district and the Plaintiff’s causes of action arose in this district.
16

17                                 STATEMENT OF FACTS
18                 10. Parking spaces, accessible aisles, paths of travel, signage,
19   doorways, service counters, customer areas and goods/services are among the
20   facilities, privileges and advantages offered by the Defendants to patrons of the
21
     Subject Property.
22
                   11. The Subject Property does not comply with the minimum
23
     requirements of the ADA and is therefore not equally accessible to persons with
24
     mobility disabilities.
25
                   12. In April, 2021 and continuously from that time to the
26

27

28                                             -3-
                                             COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 4 of 13 Page ID #:4




1
     Present, and currently, the Subject Property has not been in compliance with the

2    ADA (the “Barriers”):
3                       A.     The Subject Property lacks the minimum required
4    number of ADA compliant accessible parking spaces.
5                       B.     There was no diagonal striped marking and no blue
6    border around where an access aisle is supposed to exist adjacent to any designated
7
     accessible parking space(s) serving the Subject Property.
8
                        C.     The designated “accessible” parking space(s) and/or blue
9
     striped access aisles provided at the Subject Property are smaller than permitted by
10
     the ADA.
11
                        D.     The designated “accessible” parking spaces at the Subject
12
     Property do not provide accessible parking signage as required by the ADA.
13

14
     Among other things, they fail to provide tow-away signage and “Minimum Fine

15   $250” signage as required by the ADA and state law to beposted near the
16   designated accessible parking space(s).
17                      E.     The designated “accessible” parking spaces at the Subject
18   Property do not provide the universal symbol of accessibility.
19                      F.     There is no twelve-inch high “NO PARKING” lettering
20   on the blue-striped parking accessaisle(s) serving the Subject Property.
21
                        G.     There was no designated “van accessible” parking space
22
     with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
23
     going forward into the parking space and no sign or additional language stating
24
     “Van Accessible” below the symbol of accessibility located in a manner that is not
25
     obstructed.
26

27

28                                          -4-
                                          COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 5 of 13 Page ID #:5




1
                         H.     There were no accessible paths of travel from public

2    transportations stops, accessible parking, public streets and sidewalks to the
3    building entrances serving the Subject Property.
4                 13. Plaintiff personally encountered one or more of the Barriers
5    at the Subject Property in April, 2021, including a lack of disabled parking or van
6    accessible parking spaces, no blue-striped access aisles, no parking or directional
7
     signage, and no clearly demarcated path of travel from the public right of way.
8
     The barriers were located on the Subject Property in the public parking areas
9
     located in front of the business.
10
                  14. Between April, 2021 and the present, the Plaintiff had personal
11
     knowledge of the existence of Barriers at the Subject Property. The barriers
12
     effected Plaintiff with respect to his mobility disability because he did not want to
13

14
     park his car and be blocked in by another parked car, had no safe space to assemble

15   and disassemble his wheelchair to enter and exit the vehicle, and could not access
16   the Subject Property from the public right of way without traversing hazardous
17   vehicular zones with no directional signage or warning.
18                15. The Subject Property is within one mile of Plaintiff’s home, and
19   Plaintiff is within five minutes of the Subject Property regularly. On information
20   and belief, there are other barriers affecting Plaintiff’s disability at the Subject
21
     Property, and it is Plaintiff’s intention to have the Subject Property inspected, to
22
     enforce that all barriers related to Plaintiff’s disability are removed, and to return to
23
     the Subject Property to confirm the work has been done.
24
                  16. Until the barriers have been removed, Plaintiff is deterred from
25
     attempting to use the Subject Property. The Subject Property is very close to
26
     Plaintiff’s home, and Plaintiff will return to the Subject Property multiple times
27

28                                            -5-
                                            COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 6 of 13 Page ID #:6




1
     within the next twelve months for the purpose of observing and confirming

2    whether the barriers have been removed.
3                 17. The existence of Barriers, the implementation of discriminatory
4    policies, practices and procedures, and other ADA violations at the Subject
5    Property reasonably dissuaded or deterred Plaintiff from accessing the Subject
6    Property on a particular occasion between April, 2021 and the present.
7
                  18. On information and belief, the remediation of violations
8
     Identified hereinabove, to be identified by the Defendants in discovery, and to be
9
     discovered by Plaintiff’s experts are all readily achievable in that the removal of
10
     them by the Defendants is and has been easily accomplishable without much
11
     difficulty or expense.
12
                  19. Defendants violated the ADA by failing to remove all mobility-
13

14
     related architectural barriers at the Subject Property. On information and belief,

15   Plaintiff alleges that the failure to remove barriers has been knowing, willful and
16   intentional because the barriers described herein are clearly visible and tend to be
17   obvious even to a casual observer and because the Defendants operate the Subject
18   Property and have control over conditions thereat and as such they have, and have
19   had, the means and ability to make the necessary remediation of access barriers if
20   they had ever so intended.
21
                  20.   On information and belief, access barriers at the Subject
22
     Property are being consciously ignored by the Defendants; the Defendants have
23
     knowingly disregarded the ongoing duty to remove the Barriers in compliance with
24
     the ADA. Plaintiff further alleges on information and belief that there are other
25
     ADA violations and unlawful architectural barriers at the Subject Property that
26

27

28                                           -6-
                                           COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 7 of 13 Page ID #:7




1
     relate to Plaintiff’s mobility disability that will be determined in discovery, the

2    remediation of which is required under the ADA.
3                 21. Plaintiff hereby seeks to remediate and remove all barriers
4    related to his mobility disability, whether presently known or unknown and intends
5    to return to the Subject Property to observe and confirm whether access barriers
6    have been removed.
7
                  22.    Even if strictly compliant barrier removal were determined to
8
     be structurally or otherwise impracticable, there are many alternative methods of
9
     providing accommodations that are readily apparent and that could provide a
10
     greater degree of accessibility to the Plaintiff and similarly situated persons but for
11
     the Defendants’ discriminatory policies, practices and procedures and Defendants’
12
     conscious indifference to their legal obligations and to the rights of persons with
13

14
     mobility disabilities. Defendants’ failure to implement reasonable available

15   alternative methods of providing access violates the ADA [42 U.S.C. §
16   12182(b)(2)(A)(v)].
17                23. The violations and references to code sections herein are not
18   all-inclusive. Plaintiff will amend this complaint to provide a complete description
19   of the full scope of ADA violations after conducting a comprehensive expert site
20   inspection and other discovery. For the purposes of this Complaint, Plaintiff asserts
21
     that the barriers alleged herein violate one or more of the ADA’s implementing
22
     regulations. The Defendants have maintained and continue to maintain
23
     discriminatory policies, procedures and practices that disregard their obligations
24
     under the ADA by allocating resources for physical improvements to the Subject
25
     Property that were did not provide legally required accessibility improvements, by
26
     failing to conduct ADA self-inspections or create ADA compliance plans
27

28                                            -7-
                                            COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 8 of 13 Page ID #:8




1
     regarding the Subject Property, by causing alterations to be made to the Subject

2    Property in disregard of ADA requirements, and for failing and refusing to make
3    necessary accommodations for persons with mobility disabilities at the Subject
4    Property. Plaintiff seeks a declaration that the Defendants’ disability rights
5    compliance policies, procedures and practices are discriminatory and violate the
6    ADA.
7
                               FIRST CAUSE OF ACTION
8                             Discrimination Based on Disability
                                 [42 U.S.C. §§ 12101, et seq.]
9
                              By Plaintiff against all Defendants
10

11                24. Plaintiff re-alleges and incorporates by reference as though
12
     fully set forth herein the allegations contained in all prior paragraphs of this
13
     complaint.
14
                  25. The ADA obligates owners, operators, lessees and lessors of
15
     public accommodations to ensure that the privileges, advantages, accommodations,
16
     facilities, goods and services are offered fully and equally to persons with
17
     disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
18

19
     12182(a)].
20                26. Discrimination is defined in the ADA, inter alia, as follows:
21                       A.     A failure to remove architectural barriers where such
22   removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
23   barriers are identified and described in the Americans with Disabilities Act
24   Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
25
                         B.     A failure to make alterations in such a manner that, to the
26
     maximum extent feasible, the altered portions of the facility are readily accessible
27
     to and usable by individuals with disabilities, including individuals who use
28                                            -8-
                                            COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 9 of 13 Page ID #:9




1
     wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to

2    the altered area and the bathrooms, telephones, and drinking fountains serving the
3    altered area, are readily accessible to and usable by individuals with disabilities [42
4    U.S.C. § 12183(a)(2)].
5                        C.    Where an entity can demonstrate that the removal of a
6    barrier is not readily achievable, a failure to make such goods, services, facilities,
7
     privileges, advantages, or accommodations available through alternative methods
8
     if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
9
                         D.    A failure to make reasonable modifications in
10
     policies, practices, or procedures, when such modifications are necessary to afford
11
     such goods, services, facilities, privileges, advantages, or accommodations to
12
     individuals with disabilities, unless the entity can demonstrate that making such
13

14
     modifications would fundamentally alter the nature of such goods, services,

15   facilities, privileges, advantages, or accommodations [42 U.S.C. §
16   12182(b)(2)(A)(ii)].
17                27. The ADA, the ADAAG’s 1991 Standards (the “1991
18   Standards”) and 2010 Standards (the “2010 Standards”), and the California
19   Building Code (the “CBC”) contain minimum standards that constitute legal
20   requirements regarding wheelchair accessibility at places of public
21
     accommodation:
22
                         A.    If parking spaces are provided for self-parking by
23
     employees or visitors, or both, then the subject property must provide at least the
24
     minimum required number of accessible parking spaces.Accessible parking
25
     spaces must be marked to define their width and must have an adjacent ADA
26
     compliant access aisle. Accessible parking spaces must be at least 96 inches wide
27

28                                           -9-
                                           COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 10 of 13 Page ID #:10




 1
     and van parking spaces must be at least 132 inches wide except that van parking

 2   spaces can be 96 inches wide where the access aisle is not less than 96 inches
 3   wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
 4   Subject Property does not comply with the ADA.
 5                      B.    To qualify as a reserved handicap parking space, the
 6   space must be properly marked and designated. Under the ADA, the method,
 7
     color of marking and length of the parking space are to be addressed by state or
 8
     local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
 9
     and 503].
10
                        C.    To properly and effectively reserve a parking space for
11
     persons with disabilities, each parking space must be at least 216 inches in length
12
     [CBC § 11B-502.2].
13

14
                        D.    Each parking space reserved for persons with disabilities

15   shall be identified by a reflectorized sign permanently posted immediately
16   adjacent to and visible from each stall or space, consisting of the International
17   Symbol of Accessibility in white on a dark blue background. The sign shall not be
18   smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
19   shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
20   the sign to the parking space finished grade. Signs may also be centered on the
21
     wall at the interior end of the parking space. An additional sign or additional
22
     language below the symbol of accessibility shall state "Minimum Fine $250"
23
     [2010 Standards § 502.6; CBC § 1129B.4].
24
                        E.    Signs identifying accessible parking spacesmust include
25
     the International Symbol of Accessibility [2010 Standards §§ 502.6].
26

27

28                                          -10-
                                          COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 11 of 13 Page ID #:11




 1
                       F.    To properly and effectively reserve a parking space for

 2   persons with disabilities, the surface of the access aisle must have a blue
 3   border; the words “NO PARKING” in letters at least a foot high must be
 4   painted on the access aisle [CBC § 1129B.3].
 5                     G.    One in every eight accessible spaces, but not less than
 6   one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
 7   wide minimum placed on the side opposite the driver’s side when the vehicle is
 8
     going forward into the parking space and shall be designated van accessible. Van
 9
     accessible spaces must have an additional sign or additional language stating "Van
10
     Accessible" below the symbol of accessibility. Signs identifying accessible
11
     parking spaces must be located so they cannot be obscured by a vehicle parked in
12
     the space[1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
13
     and B4].
14
                       H.    At least one accessible route must be provided from
15

16
     public transportation stops, accessible parking, and accessible passenger

17
     loading zones, and public streets or sidewalks to the accessible building

18
     entrance they serve. The accessible route must, to the maximum extent
19   feasible, coincide with the route for the general public, must connect
20   accessible buildings, facilities, elements, and spaces that are on the same
21   site, and at least one accessible route must connect accessible building or
22   facility entrances with all accessible spaces and elements and with all
23   accessible dwelling units within the building or facility [1991 Standards
24   §§4.1.2(1) and 4.3.2; 2010 Standards §§206 and 401].
25               28.   The Defendants have failed to comply with minimum
26   ADA standards and have discriminated against persons with mobility
27   disabilities on the basis of thereof. Each of the barriers and accessibility
28                                         -11-
                                         COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 12 of 13 Page ID #:12




 1
     violations set forth above is readily achievable to remove, is the result of an

 2
     alteration that was completed without meeting minimum ADA standards,
 3   or could be easily remediated by implementation of one or more available
 4   alternative accommodations. Accordingly, the Defendants have violated the
 5   ADA.
 6               29.    The Defendants are obligated to maintain in operable
 7   working condition those features of the Subject Property’s facilities and
 8   equipment that are required to be readily accessible to and usable by
 9   Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
10   36.211(a)]. The Defendants failure to ensure that accessible facilities at the
11   Subject Property were available and ready to be used by the Plaintiff
12   violates the ADA.
13               30.    The Defendants have a duty to remove architectural
14
     barriers where readily achievable, to make alterations that are consistent
15
     with minimum ADA standards and to provide alternative accommodations
16
     where necessary to provide wheelchair access. The Defendants benign
17
     neglect of these duties, together with their general apathy and indifference
18
     towards persons with disabilities, violates the ADA.
19
                 31.    The Defendants have an obligation to maintain policies,
20
     practices and procedures that do not discriminate against the Plaintiff and
21
     similarly situated persons with mobility disabilities on the basis of their
22
     disabilities. The Defendants have maintained and continue to maintain a policy of
23
     disregarding their obligations under the ADA, of allocating resources for
24

25
     improvements insufficient to satisfy legal requirements regarding accessibility

26   improvements, of failing to conduct ADA self-inspections or create ADA
27   compliance plans, of causing alterations to be made to the Subject Property in
28                                          -12-
                                          COMPLAINT
29

30

31
Case 5:21-cv-00892-JWH-KK Document 1 Filed 05/24/21 Page 13 of 13 Page ID #:13




 1
     disregard of ADA requirements, and of failing and refusing to make necessary

 2   accommodations for persons with mobility disabilities at the Subject Property, in
 3   violation of the ADA.
 4                32.   The Defendants wrongful conduct is continuing in that
 5   Defendants continue to deny full, fair and equal access to their business
 6   establishment and full, fair and equal accommodations, advantages,
 7   facilities, privileges and services to Plaintiff as a disabled person due to
 8   Plaintiff’s disability. The foregoing conduct constitutes unlawful
 9   discrimination against the Plaintiff and other mobility disabled persons
10   who, like the Plaintiff, will benefit from an order that the Defendants
11
     remove barriers and improve access by complying with minimum ADA
12
     standards.
13
                                PRAYER FOR RELIEF
14
           Plaintiff prays to this Court for injunctive, declaratory and all other
15
     appropriate relief under the ADA , including but not limited to reasonable
16
     attorney’s fees, litigation expenses and costs of suit pursuant to 42 U.S.C. §
17
     12205.
18
           Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
19         not seek injunctive relief under the Unruh Act or Disabled Persons
20         Act at all by way of this action.
21   Respectfully submitted,
22

23
     Dated: 05/24/2021               LAW OFFICES OF ROSS CORNELL, APC

24

25                                   By: /s/ Ross Cornell
                                         Ross Cornell, Esq.,
26                                       Attorneys for Plaintiff,
27                                       Misael Romero
28                                          -13-
                                          COMPLAINT
29

30

31
